Citation Nr: 0629492	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in September 1999 after 
having completed more than 28 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that determined there was no CUE 
in the initial rating determination that assigned a single 10 
percent rating for bilateral tinnitus.  

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for bilateral 
tinnitus.  The VA Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith which 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
a consequence of the holding in Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) (Federal Circuit), the VA Secretary 
rescinded stay and directed the Board to resume adjudication 
of the previously stayed claims.  The Board's review of the 
veteran's claim may now proceed.


FINDINGS OF FACT

1.  The veteran has been awarded a single 10 percent 
evaluation for his tinnitus, which is the maximum disability 
evaluation for unilateral or bilateral tinnitus that may be 
assigned pursuant to the applicable disability rating 
criteria.

2.  The veteran did not appeal the December 28, 2000 RO 
rating decision that assigned a single 10 percent evaluation 
for bilateral tinnitus retroactive to October 1, 1999. 

3.  The December 28, 2000 RO rating decision that assigned a 
single 10 percent evaluation for bilateral tinnitus 
represented a valid exercise of rating judgment, and was 
adequately supported by the evidence then of record and the 
applicable law and regulations, and was not undebatably 
erroneous. 


CONCLUSIONS OF LAW

1.  The veteran's claim for dual (separate) 10 percent 
disability ratings for bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The December 28, 2000 RO rating decision that assigned a 
single 10 percent evaluation for bilateral tinnitus did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents two of the 
judicially recognized exceptions.  Here the extant law 
regarding compensation for tinnitus controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis, supra.  

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that assigned the initial single 10 
percent evaluation for bilateral tinnitus, VA has no further 
duty to notify the appellant of the evidence required to 
substantiate this aspect of the appeal or to assist him in 
developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).


Analysis

Turning to the merits of the claim, this matter turns on the 
interpretation of the applicable regulation, as the facts are 
not in dispute.  In summary, the RO received the veteran's 
application for service connection for tinnitus in April 
2000, within a year of his separation from military service.  
On the June 2000 VA audiology examination he referred to 
bilateral tinnitus for about 10 years that was constant in 
the left ear and intermittent in the right ear.  He reported 
acoustic trauma in the military service included engine noise 
and live fire training with artillery, rockets and machine 
guns.  

The RO rating decision in December 2000 granted service 
connection for bilateral tinnitus and assigned a single 10 
percent evaluation on the basis that the complained of 
tinnitus was constant in the left ear and intermittent but 
recurrent in the right ear.  The single 10 percent rating for 
bilateral tinnitus was effective from October 1, 1999, under 
the version of 38 C.F.R. § 4.87, Code 6260 then in effect.  
The RO issued notice in January 2001.  

In January 2003, the RO received a claim for dual (separate) 
ratings for tinnitus in each ear, that stated veteran was 
currently rated at a combined rating of 10 percent for 
service connected bilateral tinnitus and, asserting CUE, 
requested that a corrected rating decision be issued with the 
effective date the same as the original one.  After the March 
2003 rating decision, the RO issued a statement of the case 
in April 2004 that addressed CUE and explained, in essence, 
that the single 10 percent evaluation in the regulation 
recognized a unilateral or bilateral disorder.  The revised 
rating criteria published after the veteran filed his claim 
for dual 10 percent ratings specifically precluded separate 
ratings and it did not have retroactive effect.  In light of 
the recent appellate court ruling the criteria in effect 
before June 2003 are not more favorable.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Eddy v. Brown, 9 Vet. App. 
52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  
See, also, Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The applicable rating scheme in October 1999 provided a 10 
percent rating for tinnitus, recurrent.  An explanatory note 
provided a separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).  Thus, with regard to 
the question of CUE in the December 2000 RO decision, the 
argument, in essence, is that it was undebatable that the 
veteran had bilateral tinnitus all along and that the 
applicable rating scheme in effect was improperly applied as 
it was undebatable that it provided for dual 10 percent 
ratings for bilateral tinnitus.  All that could be argued 
with any plausibility is that the regulation was ambiguous as 
to its intended application to a bilateral tinnitus in 
connection with section 4.25(b).  In fact, the 
representative's argument concedes there was ambiguity in the 
language of a regulation, invoking the benefit of the doubt 
rule as to its interpretation, as discussed in Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  This argument 
undermines the claim of CUE in the application of the 
regulation.

Furthermore, the VA General Counsel in VAOPGCPREC 2-03 
analyzed the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), and the nature of the disability known 
as tinnitus.  The opinion explained that bilateral tinnitus 
comprised a single disability for VA rating purposes under 
all of the versions of Code 6260.  Therefore, 


regardless of whether tinnitus was perceived as unilateral, 
bilateral, or in the head, the original and the revised 
versions of Code 6260 authorized only a single 10 percent 
rating for tinnitus and precluded the assignment of separate 
ratings for bilateral tinnitus.  The undifferentiated nature 
of the source of the noise that is tinnitus is the primary 
basis for VA's practice, as reflected in the notice of 
proposed rulemaking (67 Fed. Reg. 59,033 (Sept. 19, 2002), of 
rating tinnitus as a single disease entity.  38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

The argument for a higher rating is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In 
essence, the Veterans Court decision in Smith approved the 
construction of section 4.25(b) to bilateral tinnitus that 
the representative relies on, in part, to support the present 
appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated that 
an agency interpretation of its own regulations was entitled 
to substantial deference where as here it was not plainly 
erroneous or inconsistent with the regulations.  In addition, 
the Federal Circuit observed that prior legal precedent that 
was to be followed when the RO issued the December 2000 
decision supported the VA interpretation of the rating scheme 
as providing only a single 10 percent evaluation for 
bilateral tinnitus.  See Cromley v. Brown, 7 Vet. App. 376, 
378 (1995) where a claimant with bilateral tinnitus sought an 
increased rating, it was noted that "the appellant is 
already rated at 10%, the highest level possible under the 
regulations for tinnitus".  The opinion also noted the 
previously referenced agency position in the VA General 
Counsel opinion and that the VA interpretation of its 
regulations did not require observance of administrative 
procedural formalities associated with statutory 
interpretation in order to be afforded deference.  Smith, 451 
F.3d at 1351-52.  

The Board notes the representative's argument with regard to 
CUE is based on an erroneous interpretation of the regulation 
in the Veterans Court's decision in Smith.  In view of the 
record which is not disputed as to its content, the argument 
for CUE is nothing more than a disagreement with the RO 
interpretation of a regulation that had existing legal 
precedent to support it.  In essence, the interpretation of 
the regulation in Cromley which was a relevant consideration 
in that decision and not merely dicta was a binding 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260.  
See, e.g., Rodriguez v. Nicholson, 19 Vet. App. 275, 287 
(2005) citing Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991) 
(holding that "decision of this Court, unless or until 
overturned by this Court en banc, the Federal Circuit, or the 
Supreme Court, is a decision of the Court on the date it is 
issued; any rulings, interpretations, or conclusions of law 
contained in such a decision are authoritative and binding as 
of the date the decision is issued and are to be considered 
and, when applicable, are to be followed by VA agencies of 
original jurisdiction, the [Board], and the Secretary in 
adjudicating and resolving claims").  Thus, it was not 
undebatable that the regulation was applied incorrectly in 
December 2000 in view of the evidence regarding the 
interpretation of Diagnostic Code 6260 and section 4.25(b) at 
that time, and supported in the legal precedent that directly 
reviewed the maximum rating permitted under Diagnostic Code 
6260 for bilateral tinnitus.  Russell, supra. 

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for dual (separate) 10 percent ratings for 
bilateral tinnitus must be denied as a matter of law.  




ORDER

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of CUE is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


